Citation Nr: 0407302	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  91-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES                

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for chronic anemia (for 
the purpose of accrued benefits).  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for fractures of both hips, 
a fracture of the right humerus, abrasions of the right elbow 
and leg, and a contusion of the head (for purposes of accrued 
benefits).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran died in August 1990, and the appellant is his 
widow.  The veteran had active military service from March 
1941 to October 1945 and from May 1947 to June 1963.  

The issue involving entitlement to service connection for the 
cause of the veteran's death arose from an October 1990 RO 
rating decision.  The first and third issues noted on the 
title page of this decision arose from a March 1991 RO 
decision.  The case was remanded by the Board of Veterans 
Appeals (Board) in February 1993 for additional development.  
At that time, the issue involving entitlement to 38 U.S.C.A. 
§ 1151 benefits (on an accrued basis) was held in abeyance 
pending the resolution of litigation between the VA and 
another veteran, which was then pending.  In March 1995, 
amended regulations were issued.  The RO has since processed 
the claim for 38 U.S.C.A. § 1151 benefits in this appeal 
under the amended regulation.  The Board again remanded the 
case in May 1998 for further development, and the case was 
returned to the Board in February 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  During his lifetime, the veteran had established service 
connection only for pulmonary tuberculosis, rated 20 percent 
disabling.  

3.  The veteran died in August 1990; the immediate cause of 
death was respiratory arrest, due to congestive heart 
failure.  End stage renal failure was listed as another 
significant condition contributing to death.  

4.  Respiratory arrest and congestive heart failure were not 
demonstrated either during the veteran's active military 
service or for many years following his release from active 
duty, nor are they shown to have been otherwise related to 
service.  

5.  The veteran had no service connected disabilities which 
contributed substantially or materially to cause his death.  

6.  Claims for service connection for chronic anemia as 
secondary to the pulmonary tuberculosis and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 were pending at 
the time of the veteran's death.  

7.  The veteran's chronic anemia is not causally related to 
treatment for his service-connected pulmonary tuberculosis.  

8.  The competent evidence of record does not demonstrate 
that the veteran incurred any additional disability due to VA 
hospitalization or treatment in January 1988.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).  


2.  Chronic anemia was not incurred in or aggravated in 
service nor is it proximately due to service-connected 
pulmonary tuberculosis for purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2003).  

3.  The criteria for benefits pursuant to 38 U.S.C.A § 1151 
for additional disability due to VA hospitalization or 
treatment in January 1988, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. § 1151 (West 1991) (formerly 
38 U.S.C.A. § 351); 38 U.S.C.A. § 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
provided this notice in letters dated in March 2001 and 
December 2003.  

The United States Court of Appeals for Veteran Claims (Court) 
noted, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that the Court's statements regarding the 
"fourth element" were dicta.  VAOPGCPREC 01-2004 (2004).

In this case, the VCAA notice letters told the appellant to 
furnish information with regard to any person having relevant 
evidence, and advised her that she could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession.  

The initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  In Pelegrini, the majority 
also expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-2.

VA has taken the position that Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  

In any event, the appellant was not prejudiced by the 
provision of notice after the initial adjudication.  

The appellant did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
she had submitted additional evidence substantiating her 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to provide a medical 
opinions in connection with her claims.  The claims file 
contains the results of VA opinions that were the product of 
a review of the claims folder and contain all findings needed 
to evaluate the claims.  VA has also obtained all relevant 
treatment records.  These actions have complied with VA's 
duty to assist the appellant with the development of her 
claims.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

A review of his service medical records reflects that in July 
1962, the veteran was seen with fatigue, weight loss, and 
dyspnea on exertion since 1960.  The diagnosis was active 
pulmonary tuberculosis, moderately advanced with involvements 
in all segments of the right upper lobe, the superior segment 
of the right lower lobe segments of the right middle lobe and 
the lingular segment of the veteran's left lung.  

A June 1963 VA medical record shows that the veteran was 
diagnosed with inactive, far-advanced pulmonary tuberculosis, 
8 months, on chemotherapy.  

Service connection for pulmonary tuberculosis was granted in 
a July 1963 RO decision.  

A February 1966 VA medical record reveals a diagnosis of 
tuberculosis of both lungs, far advanced, inactive 
approximately 43 months; obstructive emphysema and mild, 
superficial varicose veins of the legs.  

A summary of VA hospitalization in June and July 1984 shows 
diagnoses including left basal ganglia hemorrhage; 
gastrointestinal bleed; labile hypertension, and iron 
deficient anemia.  

A summary of VA hospitalization in October and November 1984 
shows that the veteran was admitted for evaluation of renal 
failure.  He underwent a renal scan and bone marrow 
aspiration.  Diagnoses included hypoplastic anemia, chronic 
renal insufficiency and renal cyst.  

A summary of VA hospitalization in December and January 1985 
reflects that the veteran fell during physical therapy in 
December 1984, suffering a left hip intertrochanteric 
fracture.  It was noted that he was status post left 
cerebrovascular accident and cerebral aneurysm clipping in 
1984.  He veteran underwent open reduction and internal 
fixation of the left hip.  It was also noted that he had 
undergone a bone marrow biopsy that was consistent with 
transfusion anemia.  

A summary of VA hospitalization in April and May 1985 
reflects that the veteran was seen following a fall at home 
with the onset of severe right hip pain.  He underwent a 
right hip Austin-Moore endoprosthesis, hemi-arthroplasty.  
Diagnoses included right hip femoral neck fracture; chronic 
anemia of uncertain etiology, evaluation on recent admission 
with no definite etiology discerned; chronic obstructive 
pulmonary disease and tobacco abuse; and mild, chronic renal 
failure.  

In April 1985, service connection for chronic anemia was 
denied.  In a June 1986 decision, the evaluation for 
pulmonary tuberculosis was increased to 20 percent.  Service 
connection for chronic anemia was again denied.  

A May 1985 VA hospital discharge summary shows that the 
veteran was seen for multiple medical problems including 
urosepsis; displaced femoral neck fracture of the right hip; 
renal insufficiency; intertrochanteric fracture of the left 
hip; transfusion dependent anemia; excessive alcohol use; 
chronic obstructive pulmonary disease; history of smoking and 
history of tuberculosis.  

A March 1986 VA emergency room medical record shows that the 
veteran was seen after falling onto his left shoulder and 
elbow while exiting a restaurant.  The diagnostic assessment 
was fracture of the left humerus.  

A January 1988 VA medical record notes that the veteran had 
fallen out of his bed and had subsequently complained of 
right arm and shoulder pain.  The diagnostic assessment was 
stable proximal humerus fracture on the right side.  It was 
recommended that the veteran use a shoulder immobilizer 
followed by gradual range of motion rehabilitation.  

A summary of VA hospitalization from January to March 1988 
reflects that the veteran was seen for a variety of medical 
conditions including chronic renal insufficiency; fracture 
right humerus; congestive heart failure, and chronic anemia.  
It was noted that the veteran had chronic anemia for greater 
than 20 years thought secondary to INH treatment for his 
tuberculosis.  It was noted that further work up included 
iron testing which was depressed at 20.  At total iron 
binding capacity of 149 and a normal folate were also shown.  
He underwent a transfusion of packed red blood cells.  

A VA hospital discharge summary dated in May 1988 reflects 
that the veteran had multiple medical problems and was seen 
for fever, increasing confusion and heme positive vomitus.  A 
chest X-ray showed some old granulomatous disease, but there 
was no obvious infiltrate on the film.  It was noted that his 
past medical history included chronic anemia secondary to 
renal insufficiency; history of pulmonary tuberculosis; 
bilateral hip fractures and chronic obstructive pulmonary 
disease.  

An August 1988 VA medical evaluation noted that the veteran 
had sustained a left cerebral stroke in June 1984.  At that 
time, he had undergone surgery for excision of an aneurysm of 
the left intercommunicating artery with blood clots 
evacuated.  He had also sustained a brainstem hemorrhage in 
January 1988, which had resulted in a comatose state for 
approximately seven to ten days.  It was noted that the 
veteran now had periods of dizzy spells and lightheadedness 
with no syncopal episodes or seizures.  In 1985, the veteran 
had fallen out of bed and sustained fractures of both hips 
and right humerus.  It was noted that he had also sustained a 
fracture involving the left shoulder in a 1986 fall, which 
added to his total impairment in ambulation.  

The examiner noted that the veteran had a history of 
pulmonary tuberculosis, which had been inactive since 1963.  
It was noted that he had been treated with Isoniazid and PAS 
for approximately three years.  Diagnoses included chronic 
renal failure and chronic anemia, requiring repeated blood 
transfusions.  

An April 1989 Report of Special Incident Involving a 
Beneficiary notes that the veteran had fallen while climbing 
out of bed, and had been found on the floor with no apparent 
injury except small abrasions on his right elbow and right 
leg.  

RO correspondence dated in May 1989 indicates a finding that 
new and material evidence to reopen the claim for service 
connection for chronic anemia had not been submitted.

A June 1989 VA Report of Special Incident Involving a 
Beneficiary notes that the veteran had crawled out of bed, 
over the side rails and out of locked posey belt.  He had 
been found sitting on the floor next to his room door.  It 
was noted that he had a slight head contusion.  He denied any 
loss of consciousness.  

In a November 1989 decision, the veteran's claims for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for fractures of both hips, 
a fracture of the right humerus, abrasions of the right elbow 
and leg, and a contusion of the head were denied.  

The veteran's terminal VA hospital discharge summary for the 
period from May to August 1990 shows that he was admitted 
with end stage renal failure with twice weekly dialysis and 
status post left arm shunt.  A history of congestive heart 
failure, tuberculosis in 1964, and status post multiple 
fractures was noted.  Diagnoses also included chronic 
obstructive pulmonary disease and normocytic anemia.  

The death certificate indicates that the veteran died on 
August [redacted], 1990, of respiratory arrest due to or as a 
consequence of, congestive heart failure.  Another 
significant condition listed as contributing to death was 
end-stage renal failure.  An autopsy was performed.  

The pathologist's report following the veteran's autopsy, 
noted the history of end-stage kidney disease treated with 
dialysis, stroke, high blood pressure, congestive heart 
failure and episodes of gastrointestinal bleeding.  It was 
also noted that the autopsy demonstrated changes of 
congestive heart failure as the immediate cause of death.  
The findings included congestion of the lungs, fluid around 
the lungs, and an enlarged heart.  

Examination of the lungs also demonstrated pleural adhesions, 
emphysema, scarring of the right lung and lipid pneumonia of 
the left lower lung.  The pathologist indicated that the 
autopsy findings confirmed the clinical impressions as to the 
cause of the veteran's death.  The autopsy protocol report 
dated in September 1990 indicated that the veteran's medical 
problems and post-mortem findings centered on the 
consequences of his cardiovascular and renal disease.  

In September 1990, the veteran's widow filed a notice of 
disagreement with regard to the RO denial of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  
Service connection for the cause of the veteran's death was 
denied by an October 1990 RO decision.  

In March 1991, the RO reconsidered the claim for service 
connection for chronic anemia, characterizing the issue as 
secondary to service-connected pulmonary tuberculosis on an 
accrued basis.  The claim was denied.  

A March 1993 VA medical opinion was provided to answer the 
questions of whether the veteran's service-connected 
pulmonary tuberculosis was in any way related to his ultimate 
demise and whether the veteran's anemia was in any way 
related to his treatment for service-connected tuberculosis.  
The physician wrote that "to answer the question of whether 
the patients pulmonary disease had anything to do with his 
immediate demise has to be in the negative."  The physician 
concluded that the veteran's pulmonary disease was not 
associated with his demise in that he had multiple other 
medical problems that led to his death.  

It was noted that his history of pulmonary disease probably 
adversely affected his state of health over time; however, it 
was not responsible for his death, in and of itself.  The 
examiner also noted that it would be difficult to attribute 
the veteran's anemia to INH therapy for pulmonary 
tuberculosis.  The examiner opined that his anemia was 
probably related to his renal failure which also had a 
suppressive effect on the bone marrow and could itself 
account for the veteran's anemia.  The examiner indicated 
that as the veteran's tuberculosis improved with treatment, 
his hemoglobin also flowed.  Thus, it would be difficult to 
relate the veteran's ultimate and persistent anemia to the 
treatment of the service-connected condition with isoniazid.  

In an addendum to his opinion, the VA examiner noted that the 
veteran's pulmonary tuberculosis was not the proximate cause 
of his ultimate demise.  In addition, the examiner noted that 
the veteran's anemia had resolved while he was still on 
medication for tuberculosis, prior to his hospital discharge 
in 1963.  The examiner indicated that the veteran's 
subsequent anemia in later life and at that time of his 
demise was not related to his service-connected tuberculosis 
or the medications used to treat it.  

In July 1995 a claims file review and medical opinion was 
sought regarding the question of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for disability resulting from 
multiple fractures and a contusion of the head.  It was noted 
that during the veteran's January 1988 VA hospitalization for 
a brain stem hemorrhage, he fell out of bed and sustained an 
impacted well-aligned fracture of the right humerus.  The 
fracture was treated with immobilization and physical therapy 
and gradually improved.  The examiner concluded that it 
appeared from the medical records that ordinary precautions 
were observed by the hospital and appropriate patient care 
was rendered.  

A VA medical opinion was provided in September 2003.  The 
examiner noted that the entire claims folder was reviewed in 
connection the medical opinion.  The examiner indicated that 
the veteran was treated for active tuberculosis in July 1962, 
receiving triple drug chemotherapy over ten months, until his 
discharge in May 1963.  At the time of his discharge, the 
veteran's hematocrit and hemoglobin were 37.0 and 12.2, 
respectively.  

The examiner indicated that such findings revealed only 
slight anemia.  On hospitalization in December 1977, the 
veteran's hemoglobin was normal.  Subsequent hospitalizations 
for gastrointestinal bleeds, pneumonias and hip fractures 
also noted anemia.  It was noted that the veteran was 
diagnosed with hypertension and began to show signs of early 
renal disease in 1983.  

The examiner indicated that the association of renal failure 
and hypertension, as well as hypertensive cardiovascular 
disease is well recognized.  The examiner stated that there 
was also an association between renal disease and anemia as 
well as renal disease and gastrointestinal bleeds.  

It was noted that the toxic effects of end-stage renal 
disease suppresses the bone marrow and affect the production 
of red cells.  The examiner opined that the sequence of 
events would suggest that the veteran's tuberculosis was 
cured in 1963 without evidence of recurrence.  The examiner 
noted the recurrence of anemia and stated that at the time 
the veteran developed chronic renal failure, anemia was 
almost inevitable.  

The examiner opined that the veteran's death by respiratory 
arrest secondary to congestive heart failure was not related 
to his service-connected pulmonary tuberculosis.  It was also 
noted that the veteran's anemia was not the result of his 
tuberculosis or the medications used to treat it since the 
blood counts had been restored to normal prior to their 
decline secondary to gastrointestinal bleeds and the anemia 
of chronic renal failure.  

II.  Analysis

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2003).  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Review of the record in this case fails to show any 
relationship between the causes of the veteran's death in 
August 1990 and a disease or injury in either of his periods 
of active service.  

There is no competent evidence showing a relationship between 
the veteran's service connected pulmonary tuberculosis and 
the cause of his death, as indicated in the VA opinions dated 
in February 1993 and September 2003.  While the February 1993 
opinion contains an opinion that the veteran's respiratory 
disease adversely affected his health, the physician 
providing that opinion went on to conclude that tuberculosis 
had nothing to do with the veteran's death.  This conclusion 
is supported by the unanimous evidence that the tuberculosis 
was inactive after 1963.

Moreover, the 1990 autopsy report indicated that the 
veteran's medical problems and post-mortem findings centered 
on the consequences of his cardiovascular and renal disease.  
No relationship between his service-connected pulmonary 
tuberculosis and his demise has been shown by any competent 
evidence of record.  Further, there is no evidence of any 
disability that was a cause of the veteran's death in service 
or within one year of service.  The competent evidence of 
record shows that the veteran was not treated for the 
disabilities that caused or contributed to his death until 
many years following active duty.  

As such, the first evidence of the disabilities that caused 
the veteran's death was many years after service and there is 
nothing in the record to suggest a connection between these 
disabilities and the veteran's service, as there is no 
showing of continued medical treatment or history of 
treatment and there is no competent opinion linking the fatal 
conditions to service.  There is also no evidence that the 
service-connected tuberculosis contributed to the cause of 
death.  As such, the preponderance of the evidence weighs 
against the appellant's claim for service connection for the 
cause of the veteran's death.  

B.  Accrued Benefits

At the time of the veteran's death, he had pending claims of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
and for service connection for chronic anemia.  Although the 
veteran's claims terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  An application for accrued benefits must 
be filed within 1 year after the date of death.  

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2003); see 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2003).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998). 

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's spouse, is advancing essentially the 
same claims for service connection for chronic anemia and for 
compensation pursuant to 38 U.S.C.A. § 1151, for accrued 
benefit purposes, which the veteran had pending at the time 
of his death.  In the instant case, the claims currently 
before the Board were, in essence, pending at the time of the 
veteran's death, and thus entitle the appellant to accrued 
benefits if supported by the evidence.  

i.  38 U.S.C.A. § 1151

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).  

The appellant's claim was filed in September 1990.  The 
controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  Since the appellant's claim was filed prior to that 
date, the pre-October 1, 1997 version of § 1151 is 
applicable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

In Brown v. Gardner, the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. 1151 applicable to 
this case simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 
However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R.§ 3.358 was not questioned.  In 
essence, a causal connection between VA medical treatment and 
additional disability must be shown but not every additional 
disability is compensable.  

In this case the evidence reflects that the veteran injured 
his left hip in a fall in December 1984; however, such injury 
did not occur during VA treatment or hospitalization.  The 
veteran also fractured his right hip after a fall at home in 
May 1985 and was later treated successfully at a VA hospital.  
In January 1988, the veteran climbed out of his hospital bed 
and out of his restraints and subsequently sustained a 
fracture of the right shoulder while a patient at a VA 
facility.  However, the veteran's symptoms eventually 
resolved with treatment.  A July 1995 VA opinion essentially 
reflects was no additional chronic disability as a result of 
the veteran's fall during his 1988 VA hospital stay.  

Under the pre-October 1997 version of 38 U.S.C.A. § 1151, two 
elements must be demonstrated: (1) additional disability (2) 
which is the result of VA treatment.  In this case, the Board 
finds that a preponderance of the competent medical evidence 
is against the appellant's contention that the veteran 
sustained any additional disability which was the result of 
VA hospitalization and treatment.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
any additional disability as a result of VA hospitalization 
in January 1988, for purposes of accrued benefits, is not 
warranted.  

ii.  Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The appellant contends that the veteran developed chronic 
anemia as a result of medication used to treat his service-
connected pulmonary tuberculosis.  The Board notes that the 
veteran was treated for pulmonary tuberculosis beginning in 
1962 for approximately 10 months.  VA medical opinions dated 
in March 1993 and September 2003 note that the veteran's was 
mildly anemic during treatment for tuberculosis, but that the 
condition resolved prior to his hospital discharge in 1963.  

Both opinions were to the effect that the chronic anemia that 
the veteran experienced in later years was related to his 
history of gastrointestinal bleeds and chronic renal 
failure-not to tuberculosis.  The competent medical evidence 
of record reflects that the veteran's mild anemia during his 
treatment for tuberculosis is not related to the chronic 
anemia which began following renal failure and 
gastrointestinal bleeds.  

While the appellant has made many statements asserting that 
the veteran's anemia was secondary to medications used to 
treat his service-connected pulmonary tuberculosis, it is not 
shown that she has the requisite medical training or 
expertise that would render her opinion competent in this 
matter. As a layperson, she is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In this case, the evidence does not establish that the 
veteran's chronic anemia is proximately due to a service-
connected disability.   Thus, in the absence of evidence 
establishing a nexus between the service-connected pulmonary 
tuberculosis and chronic anemia, or between some other 
disease or injury in service and anemia, service connection, 
for anemia for accrued benefits purposes, is not warranted.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for chronic anemia, for accrued benefits purposes must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability as a result 
of VA hospitalization in January 1988, for purposes of 
accrued benefits, is denied.  

Entitlement to service connection for chronic anemia for 
accrued benefits purposes is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



